


 
 
 
 
Exhibit 10.52

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.
WAFER SUPPLY AGREEMENT
This Agreement (“Agreement”) is made and entered into as of this 1ST day of
August, 2008 (the “Effective Date”), by and between:
(1)
POWER INTEGRATIONS INTERNATIONAL LTD., a Cayman Islands corporation having a
place of business at 4th Floor, Century Yard, Cricket Square, Elgin Avenue, P.O.
Box 32322, Grand Cayman KY1 ‑ 1209 (“POWER INTEGRATIONS”);

and
(2)
NEC Electronics America, Inc, a California corporation with a place of business
at 2880 Scott Blvd., Santa Clara, CA 95050 (“NECELAM”)

WITNESSETH:
WHEREAS, NECELAM is engaged in providing wafer foundry services for
semiconductor companies; and
WHEREAS, POWER INTEGRATIONS is engaged in the design, development, marketing and
sale of various integrated circuit products for use in power conversion
applications; and
WHEREAS, POWER INTEGRATIONS desires NECELAM to fabricate and supply wafers of
certain integrated circuit products, and NECELAM is willing to fabricate and
supply such wafers to POWER INTEGRATIONS in accordance with the          terms
and conditions of this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants of the parties
contained herein, POWER INTEGRATIONS and NECELAM hereby agree as follows:
Article 1
(Definitions)


Confidential
1
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




When used throughout this Agreement, each of the following terms shall
have the meaning indicated below:
1.1COMMON SPECIFICATION(S): The specifications for the production, delivery and
acceptance of the WAFERS which will be provided by PI.
1.2CONFIDENTIAL INFORMATION: Technical information, and other non‑public
information relating to PI or SUPPLIER, including software in a
human-readable or machine-readable form and regardless of whether recorded on
paper, tape, diskette or any other media, which is disclosed by the disclosing
party to the receiving party and, subject to Section 1.3 (“CONFIDENTIAL
MANUFACTURING INFORMATION”), which (i) if first disclosed in writing or other
tangible form, is identified by appropriate legend, as confidential or
proprietary or, (ii) if first disclosed orally or in other intangible form, is
identified as confidential or proprietary information at the time of disclosure,
and confirmed by a written summary thereof designated, by appropriate legend, as
confidential or proprietary, and delivered to the receiving party within thirty
(30) days after such oral or other intangible disclosure. Notwithstanding the
foregoing, all information generated by the activities and actions of SUPPLIER
under this Agreement on PI’s behalf (other than SUPPLIER IMPROVEMENTS) and any
information, including all PI INTELLECTUAL PROPERTY received or created by
SUPPLIER, shall also be considered PI’s CONFIDENTIAL INFORMATION even if not
identified as such.
1.3CONFIDENTIAL MANUFACTURING INFORMATION: All CONFIDENTIAL INFORMATION of PI or
SUPPLIER, as applicable, whether in written, electronic, oral or other form,
relating to the PI PROCESS or the SUPPLIER PROCESS, as applicable, and conveyed
by the disclosing party to the receiving party by any means including, without
limitation, during a meeting between the parties, by phone, letter, email or
facsimile, whether or not declared or marked confidential and whether or not it
is subsequently described in writing.
1.4ENGINEERING PRODUCTION: The production by SUPPLIER of WAFERS for engineering
development.
1.5EXPEDITED VOLUME PRODUCTION: The expedited VOLUME PRODUCTION of WAFERS by
SUPPLIER in a manner that ships the WAFERS in a shorter time than normal VOLUME
PRODUCTION.
1.6FOUNDRY CAPACITY: The capacity or output as set forth in Exhibit A (FOUNDRY
CAPACITY and PI ANNUAL FORECAST).
1.7INDIVIDUAL SALES CONTRACTS: Individual contracts of sale and purchase of the
WAFERS that will be concluded between SUPPLIER and PI pursuant to this
Agreement.

Confidential
2
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




1.8INTELLECTUAL PROPERTY RIGHTS: Copyrights, patent rights, trade secret rights,
moral rights, mask work rights and all other intellectual or proprietary rights
of any kind.
1.9MASK SPECIFICATIONS: The specifications (e.g. critical dimensions, GDSII
database) provided by PI for the production, delivery and acceptance of the
MASK TOOLING SETS. MASK SPECIFICATIONS do not include any SUPPLIER INTELLECTUAL
PROPERTY RIGHTS related to the MASK TOOLING SETS.
1.10MASK TOOLING SETS: Those mask tooling sets for use in making WAFERS.
1.11PI: POWER INTEGRATIONS and any of its SUBSIDIARIES.
1.12PI IMPROVEMENTS: Any modification or change, made during the term of this
Agreement, to the PI INTELLECTUAL PROPERTY that has been made solely by PI, or
SUPPLIER or made jointly by PI and SUPPLIER excluding SUPPLIER IMPROVEMENTS.
1.13PI INTELLECTUAL PROPERTY: The PI PROCESS, the COMMON SPECIFICATIONS, the
MASK SPECIFICATIONS, MASK TOOLING SETS and the associated mask databases
therefor, the PI IMPROVEMENTS, and all know‑how related to the foregoing.
1.14PI PROCESS: PI’s process technologies, which are implemented in the SUPPLIER
wafer fabrication facility to produce the WAFERS, and of which the
detailed specification is specified in the COMMON SPECIFICATIONS, plus all PI
IMPROVEMENTS.
1.15PILOT PRODUCTION: The production by SUPPLIER of WAFERS for the purpose of
evaluation by PI.
1.16PRODUCTS:      Any and all integrated circuit products of PI
manufactured in accordance with the PI PROCESS.
1.17RAW WAFERS: Virgin wafers that are exclusively for the PI PROCESS.
1.18REVIEW PERIOD: The period of time as set forth in Exhibit A (FOUNDRY
CAPACITY and PI ANNUAL FORECAST) for the parties to jointly review the PI ANNUAL
FORECAST and the FOUNDRY CAPACITY.
1.19SUBSIDIARY: Any corporation, company or other entity in which SUPPLIER or
SUPPLIER’s PARENT CORPORATION or PI, as the case may be, owns and/or controls,
directly or indirectly, now or hereafter, more than fifty percent (50%) of the
outstanding shares of stock entitled to vote for the election of directors or
their equivalents regardless of the form thereof (other than any shares
of stock whose voting rights are subject to restriction); provided, however,
that any entity which would be a SUBSIDIARY by reason of the foregoing shall be
considered a SUBSIDIARY only so long as such ownership or control exists.

Confidential
3
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




1.20SUPPLIER: NECELAM and any of its SUBSIDIARIES.
1.21SUPPLIER IMPROVEMENTS: Any modification or change, made during the term of
this Agreement, to the PI INTELLECTUAL PROPERTY that (i) are made solely by
SUPPLIER without use of CONFIDENTIAL INFORMATION of PI, and (ii) SUPPLIER has a
substantial use for other than manufacturing or incorporation into PRODUCTS, and
(iii) are based solely on the SUPPLIER PROCESS.
1.22SUPPLIER INTELLECTUAL PROPERTY: (i) The SUPPLIER PROCESS, and (ii) the
SUPPLIER IMPROVEMENTS.
1.23SUPPLIER’s PARENT CORPORATION: NEC Electronics Corporation.
1.24SUPPLIER PROCESS: SUPPLIER’s standard process technology steps, including
improvements and related know how, from SUPPLIER owned or controlled
technologies, developed exclusively by SUPPLIER without the use of PI
CONFIDENTIAL INFORMATION and implemented in the SUPPLIER wafer
fabrication facility to produce the WAFERS.
1.25VOLUME PRODUCTION: The production by SUPPLIER of WAFERS for the volume
production of PRODUCTS.
1.26WAFER(S): Non-probed [*]-inch silicon wafers manufactured in [*], California
by SUPPLIER for PI in accordance with the COMMON SPECIFICATION.
1.27WAFER TYPE. The different types of WAFERS (e.g., size, processing, location
of manufacture) as defined by the COMMON SPECIFICATION.
Article 2 (Foundry Commitment and Forecasts)
2.1SUPPLIER agrees to commit to PI the FOUNDRY CAPACITY. Annually, during the
term of this Agreement, PI will provide SUPPLIER with a non‑binding twelve (12)
month forecast of WAFER orders by WAFER TYPE (“PI ANNUAL FORECAST”).
2.2Annually, during the term of this Agreement, and during the REVIEW PERIOD
prior to the beginning of the next calendar year, SUPPLIER and PI will
jointly review the PI ANNUAL FORECAST and SUPPLIER’s FOUNDRY CAPACITY for such
next calendar year.
2.3Annually, during the term of this Agreement, no later than the last
business day of the REVIEW PERIOD, SUPPLIER will commit to a FOUNDRY CAPACITY
for the next calendar year, at each of the SUPPLIER’s plants making WAFERS for
PI, in an amount no less than [*]%) of PI’s total WAFER purchases by WAFER TYPE
during the previous calendar year. The maximum allocated capacity (“MAX FOUNDRY
CAPACITY”) will be [*] WAFERS per month, unless both parties agree to a greater
amount.
2.4During each calendar year during the Term of this Agreement, SUPPLIER shall
accept up to a [*]%) upside request over the current FOUNDRY CAPACITY, by WAFER
TYPE (“UPSIDE WAFERS”),

Confidential
4
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




upon a [*] month advance Notice from PI, unless the current FOUNDRY CAPACITY
represents [*]%) of SUPPLIER’s total capacity in which case such advance Notice
shall be a [*] month Notice. Notwithstanding anything to the contrary herein,
any INDIVIDUAL SALES CONTRACT for UPSIDE WAFERS shall not be subject to
rescheduling or cancellation, and PI shall pay SUPPLIER the full price stated in
such INDIVIDUAL SALES CONTRACT.
2.5SUPPLIER can request PI to negotiate to reduce the committed
FOUNDRY CAPACITY, by WAFER TYPE, for the then current calendar year, if SUPPLIER
and PI determine that PI will not order at least [*]%) of the PI ANNUAL FORECAST
by WAFER TYPE. Any negotiated reduction in FOUNDRY CAPACITY must be agreed to by
PI in writing.
2.6During the Term of this Agreement, PI shall provide SUPPLIER, on or before a
mutually agreed day of each calendar month, a written [*] month rolling forecast
(“PI MONTHLY FORECAST”) of the quantity of the WAFERS of each PRODUCT within a
WAFER TYPE to be manufactured and delivered to PI during the [*] month period
corresponding thereto. Such forecast shall be in conformity with the FOUNDRY
CAPACITY.
2.7PI must order at least the quantity of WAFERS by WAFER TYPE forecasted in the
first [*] months of the PI MONTHLY FORECAST unless SUPPLIER agrees in writing to
any change thereto. PI may revise the quantity for each of the last [*] months
of each PI MONTHLY FORECAST without penalty or charge.
2.8In spite of the preceding paragraph, within [*] months of the date of each PI
MONTHLY FORECAST, PI must order at least the minimum quantity of WAFERS
necessary to consume all the RAW WAFERS purchased by SUPPLIER to meet such
un-revised PI MONTHLY FORECAST.
2.9If VOLUME PRODUCTION of at least [*] WAFERS per month is not obtained by the
end of calander year [*], SUPPLIER will have the right to issue a [*] day Notice
that the process will be stopped in [*] months. SUPPLIER will work with PI to
convert PI’s requirements into a compatible technology from SUPPLIER’s newer
offerings or accept a last time buy from PI. Any last time buy will be scheduled
for delivery within such [*] month period after such Notice and PI must purchase
any unused RAW WAFERS.
2.10For purposes of Section 17.13 (Limitation of Liability) on capacity
commitment, if during the [*] of this Agreement’s original term, the
SUPPLIER closes its [*]-inch line at [*], such closure will not be
deemed a breach intentionally benefitting supplier if SUPPLIER offers to make
the PI Process at: a) an [*]-inch line at [*] or b) another [*]-inch fab
of the SUPPLIER’s PARENT CORPORATION.


Article 3 (Sale and Purchase of WAFERS; MASK TOOLING SETS)

Confidential
5
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




3.1PI shall purchase WAFERS from SUPPLIER and SUPPLIER shall sell such WAFERS to
PI, in accordance with the terms and conditions of this Agreement.
3.2PI shall submit to SUPPLIER a purchase order (“PO”) for the
WAFERS in accordance with the terms and conditions of this Agreement. Each PO
shall be subject to acceptance by SUPPLIER through issuance of a written
confirmation within five (5) business days of receipt of the PO. Upon SUPPLIER’s
confirmation, the PO terms of total quantity, delivery date, delivery location
and pricing shall constitute an INDIVIDUAL SALES CONTRACT which will be deemed
to incorporate all of the terms and conditions of this Agreement.
3.3Each confirmed PO shall be irrevocable except as set forth in Section 2.7.
For any INDIVIDUAL SALES CONTRACT, the quantity of WAFERS, ordered for each
PRODUCT, within a WAFER TYPE can be modified by PI if PI provides Notice of any
changes at least [*] business days before the WAFERS are started so long as the
total quantity of WAFERS is not less than the original quantity ordered for that
WAFER TYPE.
3.4The mask databases for creating MASK TOOLING SETS for WAFERS of any PRODUCT
shall be supplied by PI to SUPPLIER in a timely manner. SUPPLIER shall
immediately notify PI in detail of any defect or non-conformity in the MASK
TOOLING SETS caused by the mask databases. Upon such Notice, PI shall either
provide corrected mask databases and pay for corrected MASK TOOLING SETS or,
notwithstanding any other provision of this Agreement, PI can cancel the
INDIVIDUAL SALES CONTRACT for the affected WAFERS, upon Notice to SUPPLIER,
without any liability except for affected WAFER work in progress (“WIP”) and
WAFER inventory that was manufactured in accordance with the PO schedule.
3.5SUPPLIER will produce or procure the MASK TOOLING SETS for the WAFERS in
accordance with the MASK SPECIFICATIONS. The cost of production or procurement
of the MASK TOOLING SETS shall be paid by PI and the MASK TOOLING SETS shall be
owned by PI except SUPPLIER retains sole and exclusive possession of the MASK
TOOLING SETS. The price and terms to PI for the MASK TOOLING SETS shall be
SUPPLIER’S cost to produce or procure them, and shall be commercially
reasonable. SUPPLIER will produce or procure the MASK TOOLING SETS within [*]
working days after the receipt of the MASK SPECIFICATIONS from PI. Upon request
from PI, SUPPLIER will produce or procure the MASK TOOLING SETS on an expedited
basis. MASK TOOLING SETS will be held by SUPPLIER and will only be used to
produce WAFERS. SUPPLIER shall not destroy MASK TOOLING SETS unless certain MASK
TOOLING SETS are not used to produce WAFERS for any consecutive [*] month period
upon which SUPPLIER may provide a [*] day Notice requesting PI to either allow
for

Confidential
6
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




destruction of such MASK TOOLING SETS or pay [*] per such MASK TOOLING SETS for
storage for an additional [*] month period.
Article 4 (Intellectual Property Rights)
4.1Subject to the licenses granted to the other party in this Agreement,
all INTELLECTUAL PROPERTY RIGHTS owned or controlled by a party as of the
Effective Date shall continue to be owned or controlled by such party.
4.2PI is and shall remain the sole and exclusive owner of all rights
(including INTELLECTUAL PROPERTY RIGHTS), title and interest in and to the PI 
INTELLECTUAL PROPERTY. PI grants SUPPLIER a limited, non- transferable,
non-exclusive royalty-free and fully paid-up license, without the right
to sublicense, under the PI INTELLECTUAL PROPERTY for the sole purpose of
using it internally to manufacture, test, and evaluate WAFERS for PI, and to,
sell and offer to sell, WAFERS to PI. Notwithstanding any other statement in
this Agreement, the foregoing license shall not survive expiration or
termination of this Agreement. SUPPLIER may not (i) use the PI INTELLECTUAL
PROPERTY for any purpose other than to manufacture WAFERS (except to the extent
permitted pursuant to Section 4.6), or (ii) license it to any third party.
4.3PI shall be the sole and exclusive owner of all right, title and interest
in the PI IMPROVEMENTS, MASK SPECIFICATIONS and MASK TOOLING SETS.  SUPPLIER
hereby irrevocably and unconditionally transfers and assigns to PI  all  of
SUPPLIER’s right, title and interest worldwide in the PI IMPROVEMENTS, MASK
SPECIFICATIONS and MASK TOOLING SETS. PI agrees to use any PI IMPROVEMENTS that
include SUPPLIER INTELLECTUAL PROPERTY or SUPPLIER PARENT CORPORATION’S
INTELLECTUAL PROPERTY RIGHTS solely in connection with PRODUCTS developed or
manufactured by or on behalf of PI.
4.4SUPPLIER will promptly disclose to PI in writing all PI IMPROVEMENTS upon
their creation.
4.5SUPPLIER shall, in a timely manner and at PI’s expense, take all reasonable
actions reasonably requested by PI, to assist PI in perfecting and
enforcing its rights in the PI IMPROVEMENTS, MASK SPECIFICATIONS and
MASK TOOLING SETS. Such actions shall include but not be limited to execution
of assignments, patent applications and other documents.
4.6Subject to all of the terms and conditions of this Agreement and
notwithstanding Section 4.2, PI hereby grants to SUPPLIER a non-exclusive,
irrevocable, perpetual, royalty-free and fully-paid-up, non-transferable,
worldwide, right and license to use, modify, reproduce, (but not sub-license)
the PI IMPROVEMENTS for SUPPLIER’s internal use only. Notwithstanding the
foregoing, no license is granted

Confidential
7
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




to the PI IMPROVEMENTS for the purpose of SUPPLIER providing foundry service or
other benefit to a third party.
4.7In the event that any portion of Section 4.3 is declared invalid or
illegal according to any applicable law, (a) SUPPLIER hereby waives and agrees
never to assert such right, title and interest, including any moral rights or
similar rights, against PI or PI’s licensees and (b) the parties hereby modify
such portion, effective upon such declaration, in such manner as shall secure
for PI an exclusive, irrevocable, perpetual, worldwide, fully paid and
royalty-free license under all INTELLECTUAL PROPERTY RIGHTS, with rights to
sublicense through one or more level(s) of sublicensee(s), to use, modify,
reproduce, create derivative works of, distribute, publicly perform and publicly
display by all means now known or later developed, and otherwise exploit in any
manner, such rights in the PI IMPROVEMENTS, MASK SPECIFICATIONS and MASK TOOLING
SETS to the maximum extent permitted by applicable law.
4.8SUPPLIER shall be the sole and exclusive owner of all right, title and
interest in the SUPPLIER IMPROVEMENTS. SUPPLIER will promptly disclose to
PI in writing all SUPPLIER IMPROVEMENTS upon their creation.
4.9SUPPLIER agrees not to use the PI INTELLECTUAL PROPERTY or any license under
this Agreement, in whole or in part, or any knowledge gained by SUPPLIER through
producing WAFERS, to develop an equivalent or competing process to the PI
PROCESS, or other product or service that would compete with PI.
Article 5 (WAFER Production)
5.1ENGINEERING PRODUCTION
5.1.1For ENGINEERING PRODUCTION, PI may place an order with SUPPLIER for WAFERS
up to a maximum of [*] WAFERS and a minimum of [*] WAFERS for each WAFER TYPE,
or any other quantity agreed to in writing by the parties. SUPPLIER will use
commercially reasonable efforts to ship WAFERS in ENGINEERING PRODUCTION to PI
in [*] working days after receiving the applicable MASK SPECIFICATIONS.
5.1.2Any output of the ENGINEERING PRODUCTION will be shipped to PI immediately
upon completion. If the WAFERS output is less than [*] of the ordered quantity
for an order of [*] or less ENGINEERING WAFERS, SUPPLIER will inform PI of the
output quantity of the WAFERS and if PI requires to have the shortage covered,
SUPPLIER will re-input the WAFERS to cover the shortage of quantity at no
additional cost to PI (“RECOVERY WAFERS”). If the WAFERS output is less than [*]
of the ordered quantity for an order of greater than [*] ENGINEERING WAFERS,
SUPPLIER will inform PI of the output quantity of the WAFERS and PI will elect
to either have the shortage covered by restarting WAFERS

Confidential
8
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




at no additional cost to PI (“RECOVERY WAFERS”) or closing the PO short and only
paying for the finished WAFERS.
5.2PILOT PRODUCTION
5.2.1For the PILOT PRODUCTION, PI may place an order with SUPPLIER for a minimum
of [*] WAFERS, or multiples thereof, per each PRODUCT, or any other quantity
agreed to in writing by the parties.
5.2.2SUPPLIER will use commercially reasonable efforts to ship to PI WAFERS in
PILOT PRODUCTION of each PRODUCT within [*] working days after availability of
the MASK TOOLING SETS for such PRODUCT.
5.2.3The output of the PILOT PRODUCTION will be shipped to PI if such WAFERS
output is at least [*] of the ordered quantity. If the WAFERS output is less
than [*] of the ordered quantity, SUPPLIER will inform PI of the output quantity
of the WAFERS and if PI requires to have the shortage covered, SUPPLIER will
re-input the WAFERS to cover the shortage of quantity at no additional cost to
PI.
5.3VOLUME PRODUCTION
5.3.1For VOLUME PRODUCTION, PI shall place an order with SUPPLIER for a minimum
of [*] WAFERS, or multiples thereof, per each PRODUCT, or any other quantity
agreed to in writing by the parties.
5.3.2For VOLUME PRODUCTION, SUPPLIER will ship the first (1st) shipment of the
WAFERS ordered by PI for that month no later than [*] working days after the
start of the production as per PI’s PO for such PRODUCTS, unless PI’s PO
specifies a later delivery date. The rest of such ordered WAFERS for that month
will be shipped so that PI receives all such WAFERS, in equal weekly quantities
to the extent practicably possible, within [*] working days after the first
(1st) shipment. SUPPLIER shall use commercially reasonable efforts to minimize
such number of working days.
5.3.3For EXPEDITED VOLUME PRODUCTION, SUPPLIER will ship the first (1st)
shipment of the WAFERS ordered by PI for that month no later than [*] working
days after the start of the production as per PI’s PO for such PRODUCTS, unless
PI’s PO specifies a later delivery date. The rest of such ordered WAFERS for
that month will be shipped so that PI receives all such WAFERS, in equal weekly
quantities to the extent practicably possible, within [*] working days after the
first (1st) shipment. SUPPLIER shall use commercially reasonable efforts to
minimize such number of working days. EXPEDITED VOLUME PRODUCTION has a higher
priority than standard VOLUME PRODUCTION and are called hot lots.

Confidential
9
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




5.3.4SUPPLIER will ship monthly orders in quantities not less than [*] of the
quantities ordered of each PRODUCT.
Article 6 (Delivery)
6.1The terms of delivery of the WAFERS shall be DAF (as such terms are defined
in Incoterms 2000) to the delivery location per the PO.
6.2The title and risk of loss in and to the WAFERS delivered by SUPPLIER to PI
shall transfer from SUPPLIER to PI at the DAF point. PI shall have the right to
designate a freight forwarder, subject to SUPPLIER’s reasonable approval.
6.3SUPPLIER will deliver the WAFERS within the number of calendar days specified
in the INDIVIDUAL SALES CONTRACT. In the event that SUPPLIER foresees a delay in
the delivery schedule of the WAFERS, SUPPLIER shall make a commercially
reasonable effort to correct any delay and SUPPLIER shall promptly notify PI of
such delay and submit to PI the new delivery schedule. PI will have the right to
cancel, without liability, the INDIVIDUAL SALES CONTRACT for the delayed WAFERS,
except for RECOVERY WAFERS, if the delay is greater than [*] days and if such
delay is not caused solely by PI.
6.4SUPPLIER shall pack the WAFERS in accordance with the packing standards
defined in the COMMON SPECIFICATIONS.
6.5SUPPLIER shall collect PCM data (“PCM DATA”), as defined in the COMMON
SPECIFICATIONS, on the manufactured WAFERS. SUPPLIER will send the PCM DATA
electronically to PI before the WAFERS are received by PI. The PCM DATA will be
accurate and complete for all WAFERS and sent in a mutually agreed upon format.
6.6If PI determines, in consultation with SUPPLIER, that the WAFERS currently
being manufactured will not meet the PRODUCTS requirements, PI can,
notwithstanding any other provision of this Agreement, cancel the INDIVIDUAL
SALES CONTRACT for the affected WAFERS by Notice to SUPPLIER without any
liability except for the affected WAFER WIP and WAFER inventory that was
manufactured in accordance with the PO schedule, upon Notice to SUPPLIER.
Article 7 (Test and Inspection)
7.1PI shall conduct incoming inspection of the WAFERS, by WAFER TYPE, to
determine the WAFERS’ conformance to the COMMON SPECIFICATIONS.  The PCM DATA is
required and SUPPLIER’s test results will be supplied in a timely manner by
SUPPLIER for the incoming inspection of the WAFERS. Any omission, inaccuracy or
other defect in the PCM DATA will in itself be sufficient cause to reject the
WAFERS. This inspection shall be regarded as final in terms of quality, quantity
and other

Confidential
10
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




conditions of the WAFERS supplied to PI, which are subject to SUPPLIER’s
warranty as defined in Section 11.1.
7.2PI shall notify SUPPLIER which of the WAFERS have been accepted by PI within
[*] business days after receipt of the WAFERS by PI. PI will owe SUPPLIER
payment only for the quantity of WAFERS that have been accepted by PI. Should PI
fail to notify, SUPPLIER within the said [*] days, the WAFERS shall be deemed to
have been accepted by PI.
7.3SUPPLIER shall not be liable for: (i) any non-conformity in the WAFERS that
is not attributable to SUPPLIER and was caused by abuse, misuse,
neglect, improper transportation, improper installation, improper operation,
improper use, improper testing, improper storage, improper maintenance, repair,
alteration, modification, tampering, accident or unusual deterioration and/or
degradation of such WAFERS due to conditions of the physical environment beyond
the tolerance requirements set forth in the COMMON SPECIFICATIONS; or (ii)
any defects and/or failures of the WAFERS which are attributable to the design,
testing and/or assembly of the PRODUCTS. SUPPLIER shall not be held
responsible for the defects, failures and yield problems of the WAFERS if the
WAFERS meet the specifications set forth in the COMMON SPECIFICATIONS.
7.4SUPPLIER may make a written special waiver request to PI to ship WAFERS that
do not comply with the COMMON SPECIFICATIONS. If PI approves such special waiver
request in writing, which approval may include special terms and conditions,
SUPPLIER may ship such non-complying WAFERS under such terms and conditions.
Article 8 (Process and Specification Changes)
8.1SUPPLIER shall notify PI in writing as soon as possible, in advance, of
any process change which requires PI’s change in any database or which would
affect the quality, reliability, manufacturability, form, fit or function of the
PRODUCTS.  Each such process change shall be subject to PI’s prior written
approval.  Notwithstanding any other provision of this Agreement, if PI does not
approve the process change, and such process change is implemented, PI will have
the right to cancel, without liability, any INDIVIDUAL SALES CONTRACT
affected by the process change.
8.2PI shall have sole responsibility for the control, maintenance,
distribution and modification of the COMMON SPECIFICATIONS including but
not limited to the addition and maintenance of applicable process, inspection,
quality and procurement specifications. PI will notify SUPPLIER of any changes
to the COMMON SPECIFICATIONS by providing a copy of the amended COMMON
SPECIFICATIONS to SUPPLIER. SUPPLIER will acknowledge acceptance of the amended
COMMON SPECIFICATIONS in writing and SUPPLIER’s acceptance will not be
unreasonably withheld, conditioned or delayed. In the case

Confidential
11
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




of any issue with the COMMON SPECIFICATIONS, SUPPLIER agrees that PI is the
ultimate authority on the COMMON SPECIFICATIONS.
Article 9 (Price)
9.1The prices of the WAFERS, which are produced both in the PILOT PRODUCTION and
the VOLUME PRODUCTION are set forth in Exhibit B (PRICES) attached hereto. Any
modifications thereto must be agreed upon by SUPPLIER and PI in writing, either
as an amendment to Exhibit B (PRICES) or as part of an INDIVIDUAL SALES
CONTRACT. SUPPLIER and PI may jointly review and revise the WAFERS price, by
WAFER TYPE, within [*] days of the close of each half of SUPPLIER’s fiscal year
or upon a material change to the COMMON SPECIFICATIONS.


Article 10 (Payments)


10.1Payment for the WAFERS shall be net and by wire transfer [*] days after
receipt of invoice. SUPPLIER agrees to negotiate terms or alternate forms of
payment as proposed by PI.


Article 11 (Warranty, Indemnification)
11.1SUPPLIER warrants that the WAFERS sold to PI will conform to the COMMON
SPECIFICATIONS. PI shall notify SUPPLIER in writing of any defect
or non-conformity of said WAFERS within [*] days after notification of
acceptance per Section 7.2 above. SUPPLIER’s sole obligations under this
warranty are limited to, at PI’s option, (i) replacing or reworking any
nonconforming WAFERS returned to SUPPLIER’s manufacturing facility with
transportation charges prepaid, or (ii) SUPPLIER crediting PI an amount equal to
the purchase price of such WAFERS.
11.2Notwithstanding anything to the contrary in this Agreement, the
warranty in Section 11.1 shall not apply, and SUPPLIER shall have no liability
or obligation to PI under Section 11.1 with respect to: (i) any non-conformity
in the WAFERS that is not attributable to SUPPLIER and was caused by abuse,
misuse, neglect, improper transportation, improper installation, improper
operation, improper use, improper testing, improper storage, improper
maintenance, repair, alteration, modification, tampering, accident or unusual
deterioration and/or degradation of such WAFERS due to conditions of the
physical environment beyond the tolerance requirements set forth in the COMMON
SPECIFICATIONS; or (ii) any defects and/or failures of the WAFERS attributable
to the design, testing and/or assembly of the PRODUCTS or the back-end
processing of the WAFERS (including, without limitation, cutting and packaging
thereof). No agent,

Confidential
12
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




employee or representative of SUPPLIER has any authority to bind SUPPLIER to any
affirmation, representation or warranty relating to the Products other than as
specifically provided herein.
11.3SUPPLIER shall defend, indemnify and hold harmless PI, its officers,
directors, employees and representatives from and against any claim, demand,
cause of action, debt, or liability, including reasonable attorneys’ fees,
relating to or ar1smg from allegations that the SUPPLIER PROCESS, SUPPLIER
IMPROVEMENTS and any SUPPLIER contributions to the PI INTELLECTUAL PROPERTY used
to produce WAFERS or the resulting WAFERS infringes any INTELLECTUAL PROPERTY
RIGHTS or other right of any kind of a third party; provided that SUPPLIER is
promptly notified in writing of the action and is allowed to assume and control
the defense thereof. SUPPLIER shall pay all damages and costs awarded therein,
but shall not be responsible for any compromise or settlement made without
SUPPLIER’s written consent.
11.4EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NO EXPRESS OR IMPLIED
WARRANTIES ARE MADE BY SUPPLIER RELATING TO THE WAFERS, INCLUDING BUT NOT
LIMITED TO WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATION OR WARRANTY OF ANY KIND WITH REGARD TO ANY OF THE PI
INTELLECTUAL PROPERTY OR THE SUPPLIER INTELLECTUAL PROPERTY, AS THE CASE MAY BE.
11.5PI shall defend, indemnify and hold harmless SUPPLIER, its officers,
directors, employees and representatives from and against any claim, demand,
cause of action, debt, or liability, including reasonable attorneys’ fees,
relating to or arising from allegations that the PI PROCESS and any PI
contributions to the PI IMPROVEMENTS used to produce WAFERS infringes any
INTELLECTUAL PROPERTY RIGHTS or other right of any kind of a third party;
provided that PI is promptly notified in writing of the action and is allowed to
assume and control the defense thereof. PI shall pay all damages and costs
awarded therein, but shall not be responsible for any compromise or settlement
made without PI’s written consent.
11.6Notwithstanding Section 13.7, SUPPLIER shall keep records for [*] years,
notwithstanding the termination of this Agreement, of the WAFERS manufactured
and summaries of their process monitors. SUPPLIER agrees to permit such records
to be examined and copied by PI or PI’s authorized representative, upon
reasonable prior Notice to SUPPLIER, during normal business hours at SUPPLIER’s
offices. Such records shall be deemed to be PI’s CONFIDENTIAL INFORMATION.
Article 12 (Confidentiality)

Confidential
13
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




12.1The receiving party (PI or SUPPLIER) shall use any CONFIDENTIAL INFORMATION
acquired from the disclosing party (PI or SUPPLIER) in connection with this
Agreement solely for the purposes of this Agreement.
12.2Subject to Sections 12.7 and 12.8, for a period of [*] years after
the receipt or creation of the CONFIDENTIAL INFORMATION, or during the
Term of this Agreement, whichever is longer, the receiving party shall use a
reasonable standard of care not to publish or disseminate the CONFIDENTIAL
INFORMATION to any third party, except as otherwise provided herein, and use
such CONFIDENTIAL INFORMATION only for the purpose of this Agreement.
The receiving party shall have no obligation with respect to any CONFIDENTIAL
INFORMATION received by it which the receiving party shall prove is:
a.Published or otherwise available to the public other than by a breach of this
Agreement or any other agreement by the receiving party;
b.Rightfully received by the receiving party hereunder from a third party not
obligated under this Agreement or any other agreement, and without confidential
limitation;
c.Known to the receiving party prior to its first receipt of the same from the
disclosing party;
d.Independently developed by the receiving party without access to the
CONFIDENTIAL INFORMATION of the disclosing party;
e.Furnished to a third party by the disclosing party without restrictions on the
third party’s right of disclosure similar to those of this Agreement; or
f.Stated in writing by the disclosing party as no longer being CONFIDENTIAL
INFORMATION.
In the case that the receiving party intends to disclose publicly or to a third
party any CONFIDENTIAL INFORMATION under any of the exceptions above, the
receiving party must first give the disclosing party Notice [*] days prior to
any such disclosure.
12.3If any CONFIDENTIAL INFORMATION is disclosed pursuant to the requirement or
request of a governmental or judicial agency or disclosure is
required by operation of law, such disclosure will not constitute a breach of
this Agreement, provided that the receiving party shall give prompt prior Notice
to the disclosing party to allow the disclosing party to seek a protective order
with respect thereto reasonably satisfactory to the disclosing party to the
extent available under applicable law.
12.4The receiving party shall limit access to the CONFIDENTIAL INFORMATION only
to such officers and employees of the receiving party who are reasonably
necessary to implement this Agreement and only to such extent as may
be necessary for such officers and employees to perform their duties under

Confidential
14
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




this Agreement. The receiving party shall be liable to cause all of such
officers and employees to sign a secrecy agreement to abide by the secrecy
obligations provided in this Agreement. The receiving party shall maintain
records of such officers and employees.
12.5CONFIDENTIAL INFORMATION and all materials including, without limitation,
documents, drawings, masks, specifications, models, apparatus, sketches, designs
and lists furnished to the receiving party by, and which are
themselves identified to be or designated in writing to be the property of, the
disclosing party are and shall remain the property of the disclosing party and
shall be returned to the disclosing party promptly at its request, including any
copies.
12.6PI may disclose information with respect to any SUPPLIER IMPROVEMENTS to the
PI PROCESS to one or more third parties as CONFIDENTIAL INFORMATION of PI and
covered by a non-disclosure agreement with protection equivalent to this
Agreement for the sole purpose of having such third parties provide PI with
design, layout, foundry, assembly and testing services.
12.7CONFIDENTIAL MANUFACTURING INFORMATION will be confidential for a period of
[*] years after the Term of this Agreement and SUPPLIER agrees to use its best
efforts to never make public the CONFIDENTIAL MANUFACTURING INFORMATION.
Notwithstanding any other provision of this Agreement, the receiving party shall
treat the CONFIDENTIAL MANUFACTURING INFORMATION in accordance with the
confidentiality obligations and use restrictions of this Agreement during that
[*] year period.
12.8The receiving party’s obligations with respect to any portion of the
CONFIDENTIAL MANUFACTURING INFORMATION shall terminate when the receiving party
can document, and with the disclosing party’s written concurrence, that such
CONFIDENTIAL MANUFACTURING INFORMATION:
a.Was rightfully in the public domain at the time it was communicated to the
receiving party by the disclosing party; or
b.Rightfully entered the public domain through no fault of SUPPLIER subsequent
to the time it was communicated to the receiving party by the disclosing party;
or
c.Was rightfully in the receiving party’s possession free of any obligation of
confidence at the time it was communicated to the receiving party by the
disclosing party; or
d.Was rightfully communicated to the receiving party by a third party free of
any obligation of confidence subsequent to the time it was communicated to
receiving party by the disclosing party; or
e.Was independently developed by the receiving party and the receiving party
gave the disclosing party Notice thereof, within [*] days of the disclosure of
the CONFIDENTIAL

Confidential
15
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




MANUFACTURING INFORMATION to the receiving party, documenting the information
independently developed by the receiving party.
For any CONFIDENTIAL MANUFACTURING INFORMATION to be subject to an exception
above, any document containing such CONFIDENTIAL MANUFACTURING INFORMATION, and
the information related thereto, must in their entirety qualify for the
exception. This explicitly excludes any right to apply the exception by
redacting CONFIDENTIAL MANUFACTURING INFORMATION or any part thereof from a
document.
In the case that the receiving party intends to disclose to an unauthorized
party CONFIDENTIAL MUFACTURING INFORMATION under the exceptions
above, the receiving party must first receive the disclosing party’s prior
written approval and such approval will be in the disclosing party’s sole
discretion.
12.9PI may request the confidential release of SUPPLIER’s
CONFIDENTIAL INFORMATION to a customer of the PRODUCTS, covered by a
non‑disclosure agreement with confidentiality protections equivalent to those of
this Agreement, for purposes of such customer’s evaluation or audit, but only
with the prior written consent of SUPPLIER, which shall not be unreasonably
withheld.
12.10Obligation to Notify and Remedy. The receiving party will immediately give
Notice to the disclosing party of any suspected unauthorized use or disclosure
of the disclosing party’s CONFIDENTIAL MANUFACTURING INFORMATION and the
receiving party will be responsible for remedying such unauthorized use or
disclosure. In the event that the receiving party or (to the knowledge of the
receiving party) any of its representatives is requested or required (by oral
questions, interrogatories, requests for information or documents in legal
proceedings, subpoenas, civil investigative demands or other similar processes)
to disclose any of the disclosing party’s CONFIDENTIAL MANUFACTURING
INFORMATION, the receiving party shall provide the disclosing party with prompt
Notice of any such request or requirement sufficiently timely to allow the
disclosing party adequate time to seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Agreement.
Article 13 (Term and Termination)
13.1This Agreement shall continue in full force and effect from the
Effective Date until the end of the calendar year containing the sixth (6th)
anniversary of the Effective Date, unless earlier terminated as provided herein
(“Term”).  If this Agreement has not been earlier terminated, the parties agree
to negotiate in good faith, beginning one year prior to end of the Term, for
this Agreement’s continuation for another [*] year period, on mutually agreeable
terms and conditions.

Confidential
16
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




13.2Notwithstanding anything to the contrary in Section 18.11 (“Force Majeure”),
if any governmental agency, entity or authority requires (including
through administrative guidance) any changes to this Agreement, PI may terminate
this Agreement immediately if the changes are, in PI’s sole discretion,
detrimental to PI’s interests or otherwise not reasonably acceptable to PI, with
liability only as set forth in Section 6.6.
13.3In the event that either party has committed a material breach of this
Agreement, the other party shall promptly give Notice thereof to the breaching
party, specifying any alleged material breach or breaches. The breaching party
shall have sixty (60) days after the effective date of such Notice to have all
material breaches specified either remedied or waived (“cured”). If such
breaches are not so cured, the other party shall have the right to terminate
this Agreement effective upon Notice.
13.4Either party shall also have the right to terminate this Agreement
with immediate effect by giving Notice of termination to the other party at any
time upon or after the occurrence of any of the following events with respect to
such other party:
a.Insolvency, bankruptcy, reorganization or liquidation or filing of
any application therefor, or other commitment of an affirmative act of
insolvency, which is not promptly removed or stayed, if (1) such party does not
receive prompt, satisfactory, written assurance from the other party that it can
meet its obligations under this Agreement, or (2) after such assurance such
other party does not continue to meet such obligations;
b.Attachment, execution or seizure of substantially all of the assets or filing
of any application therefor which is not promptly released or stayed;
c.Assignment or transfer of that portion of the business to which this Agreement
pertains to a trustee for the benefit of creditors; or
d.Termination of its business or dissolution.
13.5[*]
13.6No failure or delay on the part of either party in exercising its right of
termination hereunder for any one or more causes shall be construed to prejudice
its rights of termination for such cause or any other or subsequent cause.
13.7In the event of expiration or termination of this Agreement, within [*] days
after expiration or termination of this Agreement, the receiving party shall
return to the disclosing party all media and documentation containing
the CONFIDENTIAL INFORMATION and render unusable all said
CONFIDENTIAL INFORMATION placed in any storage apparatus under the
receiving party’s control. Notwithstanding the foregoing sentence, (a) SUPPLIER
shall render unusable each piece of said

Confidential
17
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




CONFIDENTIAL INFORMATION set forth in Section 11.6 promptly when its retention
period is complete or as required under applicable California or United States
of America’s laws and regulations, whichever is later; and (b) the receiving
party will promptly produce for the disclosing party all documents in any form
containing CONFIDENTIAL MANUFACTURING INFORMATION, whether made by the
disclosing party or by the receiving party (including notes made by the
receiving party), and whether such documents be in hard copy, electronic
(including email), optical or other form.
13.8The termination or expiration of this Agreement shall not release
either party from any liability which at said date of termination or expiration
has already accrued to the other party. Upon cancellation or termination of this
Agreement, except due to a material breach by SUPPLIER, PI shall purchase WIP
and any RAW WAFERS that were ordered to fill the PI MONTHLY FORECAST.
13.9Notwithstanding any termination or expiration of this Agreement, the
provisions of Articles 1 (“Definitions”), 4 (“Intellectual Property Rights”),
11 (“Warranty, Indemnification”), and 12 (“Confidentiality”), Sections 13.7,
13.8, 13.9, and Articles 14 (“Government Regulations”), 15 (“Non-disclosure”),
and 17 (“Miscellaneous Provisions”) shall survive this Agreement.
Article 14 (Government Regulations)
14.1Each party shall not knowingly export or re-export, directly or
indirectly, any WAFERS to any countries, persons, or entities to which export or
re- export will violate any laws or regulations of the United States of America.
PI shall use commercially reasonable efforts to cooperate with SUPPLIER to
identify, classify, and obtain any necessary licenses, exceptions, or other
United States of America governmental authorizations prior to the transfer of
such controlled items and technology by PI to SUPPLIER. For “items” and
“technologies” controlled under the Export Administration Regulations (“EAR”)
(15 C.F.R. 730-774) of the U.S. Department of Commerce, Bureau of Industry &
Security, PI shall notify SUPPLIER of the applicable Export Control
Classification Numbers (“ECCN”) for each item and/or technology or any relevant
licenses, exceptions, or other United States of America Government
authorizations prior to transfer or release to SUPPLIER.  For items and
technologies controlled under the International Traffic in Arms Regulations
(ITAR) (22 C.F.R. 120-130), PI shall not transfer or release such items to
SUPPLIER. PI will indemnify and hold harmless Supplier (including its employees,
officers, directors and contractors) and Supplier’s customers and
vendors, (including their employees, officers, directors and contractors)
against any liabilities for PI’s failure to comply with the ITAR and
ITAR-related provisions of the preceding requirements.
14.2SUPPLIER is responsible for all taxes in respect of this Agreement
except for taxes on PI’s income.

Confidential
18
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




Article 15 (Non-Disclosure)
Each party shall keep this Agreement and its terms, conditions and existence
confidential and shall not make disclosure thereof to any third party without
the prior written consent of the other party. Notwithstanding the previous
sentence, either party may make such disclosure to the party’s legal and
financial advisors provided the disclosure is covered by a non-disclosure
agreement with confidentiality protections equivalent to those of this Agreement
except that all CONFIDENTIAL MANUFACTURING INFORMA.TION must be redacted.
Notwithstanding any other statement in this Agreement, either party may disclose
this Agreement and/or its terms and conditions to the extent that such
disclosure is necessary to comply with federal and state securities and other
applicable laws.
Article 16
(Third Party Service Providers)

16.1SUPPLIER shall each enter into separate written agreements (each a
“SUBSIDIARY Agreement”) with each of their respective SUBSIDIARIES who wish
to exercise any rights under this Agreement, binding the SUBSIDIARY to the terms
and conditions of this Agreement. A SUBSIDIARY shall maintain its status as a
SUBSIDIARY under this Agreement only for so long as such SUBSIDIARY has a
SUBSIDIARY Agreement in force and effect. SUPPLIER guarantees the
performance of its respective SUBSIDIARIES under this Agreement, and will
indemnify and hold PI harmless from any costs, damages, or liabilities incurred
by PI arising out of a breach by a SUBSIDIARY of any of the terms and conditions
of this Agreement and/or SUBSIDIARY Agreements.
16.2SUPPLIER shall have no right to have WAFERS manufactured, in whole or in
part, by a third party unless PI gives its written approval therefor in
advance, which approval shall be at PI’s sole discretion. If PI does give such
written approval, then SUPPLIER may disclose CONFIDENTIAL INFORMATION of PI for
the sole purpose of, and only to the extent reasonably necessary for, having
such third party provide such services solely for the benefit if PI and not for
the benefit of any other party. Such approval shall be conditioned upon:
a.PI’s prior review and written approval of the contract between SUPPLIER and
such third party performing such manufacture; and
b.the third party agreeing in writing to all applicable terms and conditions of
this Agreement, and;
c.SUPPLIER being the insurer and guarantor of such third party’s full observance
of such terms and conditions; and

Confidential
19
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




d.SUPPLIER’s disclosure of CONFIDENTIAL MANUFACTURING INFORMATION to such third
party being subject to PI’s prior written approval, which shall be at PI’s sole
discretion.
Article 17 (Miscellaneous Provisions)
17.1Entire Agreement. This Agreement embodies the entire understanding of the
parties as it relates to the subject matter hereof and this Agreement supersedes
any prior agreements or understandings between the parties with respect to such
subject matter. PI and SUPPLIER agree that the Non­ Recurring Engineering
services and charges shall be defined by a separate agreement (“[*] Process
Engineering Costs”).
17.2Headings. The article and section headings herein are for convenience
only and shall not affect the construction hereof.
17.3Waiver. Should either PI or SUPPLIER fail to enforce any provision of
this Agreement or to exercise any right in respect thereto, such failure shall
not be construed as constituting a waiver or a continuing waiver of its rights
to enforce such provision or right or any other provision or right.
17.4No License. Nothing contained in this Agreement shall be construed
as conferring by implication, estoppel or otherwise upon either party hereunder
any license or other right except as expressly set forth in Article 4
(“INTELLECTUAL PROPERTY RIGHTS”).
17.5English Language. This Agreement is in the English language only,
which language shall be controlling in all respects, and all versions hereof in
any other language shall be for accommodation only and shall not be binding upon
the parties.  All communications between SUPPLIER and PI to effect the terms of
this Agreement shall be in the English language only.
17.6No Agency. The parties to this Agreement are independent contractors.  There
is no relationship of agency, partnership, joint venture,
employment or franchise between the parties. Neither party has, nor will either
party represent that it has, the authority to bind the other or to incur any
obligation on its behalf.
17.7Notices. Any notice (“Notice”) required or permitted to be given by
either party to the other party under this Agreement shall be in writing and
delivered by international or overnight courier, signature of receipt required,
and shall be deemed delivered upon written confirmation of delivery by the
courier, if sent to the following respective addresses or such new addresses as
may from time to time be supplied hereunder.
To:     SUPPLIER
NEC Electronics America, Inc.

Confidential
20
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




2880 Scott Blvd., Santa Clara, CA 95064 USA
Attention: Senior Corporate Counsel, Contracts
To:     Power Integrations International Ltd.
P.O. Box 219, Strathvale House, North Church Street
George Town, Grand Cayman, Cayman Islands
Attention: President
17.8Invalidity. If any provision of this Agreement, or the application
thereof to any situation or circumstance, shall be invalid or unenforceable, the
remainder of this Agreement or the application of such provision to situations
or circumstances other than those as to which it is invalid or unenforceable,
shall not be affected; and each remaining provision of this Agreement shall be
valid and enforceable to the fullest extent permitted by applicable law. In the
event of such partial invalidity, the parties shall seek in good faith to agree
on replacing any such legally invalid provisions with provisions which, in
effect, will most nearly and fairly approach the effect of the invalid
provision.
17.9Assignment. This Agreement and any rights or licenses granted herein shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. SUPPLIER shall not assign any of its rights
or privileges hereunder without the prior written consent of PI except as set
forth in Section 13.5. Such consent shall not be unreasonably withheld.
17.10Amendment. This Agreement may not be extended, supplemented or amended in
any manner except by an instrument in writing expressly referring to
this Agreement and duly executed by an authorized representative of each party.
17.11Force Majeure. Either party shall be excused for failures or delays in
performance (other than a payment obligation) caused by war, declared or not,
any laws, proclamations, ordinances or regulations of the government of any
country or of any political subdivision of any country, or strikes, lockouts,
floods, fires, explosions, acts of terrorism or such other catastrophes as are
beyond the control or without the material fault of such party (“CAUSES”). Any
party claiming any such excuse for failure or delay in performance due to such
CAUSES shall give prompt Notice thereof to the other party, and neither party
shall be required to perform hereunder during the period of such excused failure
or delay in performance except as otherwise provided herein. This provision
shall not, however, release such party from using its best efforts to avoid or
remove all such CAUSES and such party shall continue performance hereunder with
the utmost dispatch whenever such CAUSES are removed. In the event that the
period of excused performance continues for ninety (90) days, this Agreement may
be terminated by the party not excused under this Section 18.11 (“Force

Confidential
21
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------




Majeure”), by Notice to the other party, subject to the provisions of Article 13
(“Term and Termination”) relating to the effect of termination.
17.12Equitable Relief. Because the receiving party will have access to and
become acquainted with the CONFIDENTIAL INFORMATION of the disclosing party, the
unauthorized use or disclosure of which would cause irreparable harm
and significant injury which would be difficult to ascertain and which would not
be compensable by damages alone, the parties agree that the disclosing party
will have the right to seek and obtain an injunction, specific performance, or
other equitable relief without prejudice to any other rights and remedies that
it may have for such breach of this Agreement.
17.13[*]
17.14Governing Law. This Agreement and matters connected with the performance
hereof shall be construed, interpreted, applied and governed in all
respects in accordance with the laws of the State of California and the United
States without regard to conflict of laws principles. The parties hereby submit
to the jurisdiction of, and waives any venue objection against, the Superior
Court of the State of California in Santa Clara County, or the Municipal Court
of the State of California, County of Santa Clara, or the United States District
Court for the Northern District of California, in any litigation arising out of
this Agreement. Notwithstanding anything to the contrary herein, either party
may seek injunctive relief in any court of competent jurisdiction in accordance
with Section 18.12 (“Equitable Relief”). In any civil action or suit based upon,
arising out of, or in any manner connected with this Agreement, its breach, or
any of the transactions contemplated by this Agreement, the prevailing party
shall be entitled to recover its costs and attorneys fees. The United Nations
Convention on Contracts for the International Sale of Goods is specifically
excluded from application to this Agreement.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
their respective corporate names by their duly authorized representatives on the
date written below.
NEC Electronics America, Inc.
 
Power Integrations International Ltd.
 
 
 
 
 
Signature:
/s/ Kazu Yamada
 
Signature:
 /s/ John Tomlin
Name:
Kazu Yamada
 
Name:
John L. Tomlin
Title:
VP & GM, Custom SOC Solutions
 
Title:
President




Confidential
22
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------










Exhibit A
FOUNDRY CAPACITY and PI ANNUAL FORECAST
1.    FOUNDRY CAPACITY - [*] WAFERS
The following FOUNDRY CAPACITY will be effective beginning [*]:
[*] WAFERS / month.
2.    PI’s projected PI ANNUAL FORECAST of WAFER orders (non-binding) -
[*] WAFERS
Calendar Year
2009
2010
2011
2012
2013
2014
WAFERS
[*]
[*]
[*]
[*]
[*]
[*]
WAFERS per Month
[*]
[*]
[*]
[*]
[*]
[*]

3.    The REVIEW PERIOD is the [*] day period prior to the commencement of the
next calendar year.





Confidential
23
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

--------------------------------------------------------------------------------






Exhibit B
WAFER PRICES FOR VOLUME PRODUCTION OF [*] INCH WAFERS BY
MONTHLY ORDER VOLUME
For [*] WAFERS in both PILOT PRODUCTION and VOLUME PRODUCTION:
Calendar Year
Versus
Monthly Wafers
Purchased
2009
2010
2011
2012
2013
2014
[*] wafers/mo.
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*] wafers/mo.
[*]
[*]
[*]
[*]
[*]
[*]
 
 
 
 
 
 
 

For all prices in the above table, shipping costs from Santa Clara, CA to final
destination by either UPS or courier will be an additional adder.
[*] WAFER prices require RAW Wafers to be commercially available at the same
or lower price than at the time the contract was signed. Declining WAFER Prices
require that part of the Wafer Price decrease will be partially due to PI
working with SUPPLIER to purchase RAW WAFERS at a lower price.
For WAFERS in ENGINEERING PRODUCTION, the price will be mutually agreed
to in writing.
For WAFERS in EXPEDITED VOLUME PRODUCTION, the price for each entry of the above
table will be multiplied by [*] [*].





Confidential
24
[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.